Exhibit 10.1

 

AMERICAN TOWER CORPORATION

7.125% Senior Notes due 2012

 

REGISTRATION RIGHTS AGREEMENT

 

New York, New York

December 6, 2004

 

CREDIT SUISSE FIRST BOSTON LLC

As Representative of the several Purchasers

 

c/o Credit Suisse First Boston LLC

11 Madison Avenue

New York, New York 10010

 

Ladies and Gentlemen:

 

American Tower Corporation, a corporation organized under the laws of Delaware
(the “Company”), proposes to issue and sell to the purchasers named in Schedule
A to the Purchase Agreement referenced below (the “Purchasers”), for whom Credit
Suisse First Boston LLC is acting as Representative (the “Representative”), its
7.125% Senior Notes due 2012 (the “Securities”), upon the terms set forth in a
purchase agreement dated November 29, 2004 (the “Purchase Agreement”) relating
to the placement of the Securities (the “Placement”). The Securities constitute
a further issuance of, and form a single series and are fully fungible with, the
Company’s outstanding 7.125% Senior Notes Due 2012 (CUSIP Nos. 029912 AP7 and
U04048 AC5) issued on October 5, 2004 (the “Initial Securities”). To induce the
Purchasers to enter into the Purchase Agreement, the Company agrees with you for
your benefit and the benefit of the holders from time to time of the Securities
(including the Purchasers) (each a “Holder” and, together, the “Holders”), as
follows:

 

1. Definitions. Capitalized terms used herein without definition shall have
their respective meanings set forth in the Purchase Agreement. As used in this
Agreement, the following capitalized defined terms shall have the following
meanings:

 

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

 

“Additional Interest” shall have the meaning set forth in Section 6(a) hereof.

 

“Additional Interest Amount” shall have the meaning set forth in Section 6(a)
hereof.

 

“Advice” shall have the meaning set forth in Section 4(c).

 

2



--------------------------------------------------------------------------------

“Affiliate” of any specified Person shall mean any other Person that, directly
or indirectly, is in control of, is controlled by, or is under common control
with, such specified Person. For purposes of this definition, control of a
Person shall mean the power, direct or indirect, to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise; and the terms “controlling” and “controlled” shall have meanings
correlative to the foregoing.

 

“Broker-Dealer” shall mean any broker or dealer registered as such under the
Exchange Act.

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City or Washington, D.C.

 

“Commission” shall mean the Securities and Exchange Commission.

 

“Effective Time,” (i) in the case of an Exchange Offer Registration Statement,
shall mean the time and date as of which the Commission declares the Exchange
Offer Registration Statement effective or as of which the Exchange Offer
Registration Statement otherwise becomes effective and (ii) in the case of a
Shelf Registration Statement, shall mean the time and date as of which the
Commission declares the Shelf Registration Statement effective or as of which
the Shelf Registration Statement otherwise becomes effective.

 

“Effectiveness Target Date” shall have the meaning set forth in Section 6(a)(ii)
hereof.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

 

“Exchange Offer Registration Period” shall mean the 180-day period following the
consummation of the Registered Exchange Offer (exclusive of any period during
which any stop order shall be in effect suspending the effectiveness of the
Exchange Offer Registration Statement).

 

“Exchange Offer Registration Statement” shall mean a registration statement on
an appropriate form under the Act with respect to the Registered Exchange Offer,
all amendments and supplements to such registration statement, including
post-effective amendments thereto, in each case including the Prospectus
contained therein, all exhibits thereto and all material incorporated by
reference therein.

 

“Exchanging Dealer” shall mean any Holder (which may include any Purchaser) that
is a Broker-Dealer and elects to exchange for New Securities any Securities that
it acquired for its own account as a result of market-making activities or other
trading activities (but not directly from the Company or any Affiliate of the
Company) for New Securities.

 

3



--------------------------------------------------------------------------------

“Final Memorandum” shall mean the offering circular related to the Securities,
as amended or supplemented as of the date hereof, including any and all exhibits
thereto and any information incorporated by reference therein.

 

“Holder” shall have the meaning set forth in the preamble hereto.

 

“Indenture” shall mean the Original Indenture as supplemented by the
Supplemental Indenture, and as the same may be amended from time to time in
accordance with the terms thereof.

 

“Initial Registration Rights Agreement” shall mean the registration rights
agreement between the Company and Credit Suisse First Boston LLC, as
representative of the several purchasers of the Initial Securities, dated
October 5, 2004.

 

“Initial Securities” shall have the meaning set forth in the preamble hereto.

 

“Issue Date” shall mean the date of the original issuance of the Securities.

 

“Losses” shall have the meaning set forth in Section 7(d) hereof.

 

“Majority Holders” shall mean, when no Registration Statement is filed under
this Agreement, the Holders of a majority of the aggregate principal amount of
Securities outstanding and shall mean, when a Registration Statement is filed
under this Agreement, the Holders of a majority of the aggregate principal
amount of Securities registered under the Registration Statement.

 

“Managing Underwriters” shall mean the investment banker or investment bankers
and manager or managers that shall administer an underwritten offering.

 

“New Securities” shall mean debt securities of the Company identical in all
material respects to the Securities (except that the additional interest
provisions and the transfer restriction provisions shall be modified or
eliminated, as appropriate) and to be issued under the Indenture.

 

“Notice and Questionnaire” shall have the meaning set forth in Section 3(c)
hereof.

 

“Original Indenture” shall mean the Indenture, dated as of October 5, 2004,
between the Company and The Bank of New York, as trustee, as the same may be
amended from time to time in accordance with the terms thereof.

 

“Placement” shall have the meaning set forth in the preamble hereto.

 

“Prospectus” shall mean the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A under the Act), as amended or supplemented
by any prospectus supplement, with respect to the terms

 

4



--------------------------------------------------------------------------------

of the offering of any portion of the Securities or the New Securities covered
by such Registration Statement, and all amendments and supplements thereto and
all material incorporated by reference therein.

 

“Purchase Agreement” shall have the meaning set forth in the preamble hereto.

 

“Purchaser” shall have the meaning set forth in the preamble hereto.

 

“Registered Exchange Offer” shall mean the proposed offer of the Company to
issue and deliver to the Holders of the Securities and the Initial Securities
that are not prohibited by any law or policy of the Commission from
participating in such offer, in exchange for the Securities and the Initial
Securities, a like aggregate principal amount of New Securities.

 

“Registration Default” shall have the meaning set forth in Section 6(a) hereof.

 

“Registration Statement” shall mean any Exchange Offer Registration Statement or
Shelf Registration Statement that covers any of the Securities or the New
Securities pursuant to the provisions of this Agreement, any amendments and
supplements to such registration statement, including post-effective amendments
(in each case including the Prospectus contained therein), all exhibits thereto
and all material incorporated by reference therein.

 

“Securities” shall have the meaning set forth in the preamble hereto.

 

“Shelf Registration” shall mean a registration effected pursuant to Section 3
hereof.

 

“Shelf Registration Period” has the meaning set forth in Section 3(b) hereof.

 

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company pursuant to the provisions of Section 3 hereof which covers some or
all of the Securities, the Initial Securities or New Securities, as applicable,
on an appropriate form under Rule 415 under the Act, or any similar rule that
may be adopted by the Commission, amendments and supplements to such
registration statement, including post-effective amendments, in each case
including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.

 

“Supplemental Indenture” shall mean the Supplemental Indenture, dated as of
December 6, 2004, between the Company and The Bank of New York, as trustee,
relating to the Securities.

 

“Transfer Restricted Securities” shall mean each Security and New Security
until, (i) in the case of any Security exchanged by a person other than a
Broker-Dealer for a freely transferable New Security in the Registered Exchange
Offer, the date on which such Security is exchanged, (ii) in the case of any New
Security held by a Broker-Dealer, following the exchange by such Broker-Dealer
in the Registered Exchange Offer of a Security for such New Security, the date
on which such New Security is sold to a purchaser who receives from such
Broker-Dealer on or prior to the date of such sale a copy of the prospectus
contained in the

 

5



--------------------------------------------------------------------------------

Exchange Offer Registration Statement, (iii) in the case of any Security or New
Security that has been effectively registered under the Act and disposed of in
accordance with the Shelf Registration Statement, the date of such disposition,
or (iv) in the case of any Security or New Security that is distributed to the
public pursuant to Rule 144 under the Act or is saleable pursuant to Rule 144(k)
under the Act, the date on which such Security or New Security is distributed or
is saleable, as the case may be.

 

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

 

“Underwriter” shall mean any underwriter of Securities in connection with an
offering thereof under a Shelf Registration Statement.

 

2. Registered Exchange Offer. The Company shall use its reasonable best efforts
to prepare and, not later than 90 days following October 5, 2004(or if such 90th
day is not a Business Day, the next succeeding Business Day), shall file with
the Commission the Exchange Offer Registration Statement with respect to the
Registered Exchange Offer. The Company shall use its reasonable best efforts to
cause the Exchange Offer Registration Statement to become effective under the
Act within 210 days of October 5, 2004(or if such 210th day is not a Business
Day, the next succeeding Business Day). The Company shall include the Securities
in any filing made pursuant to Section 2 of the Initial Registration Rights
Agreement.

 

(a) Upon the effectiveness of the Exchange Offer Registration Statement, the
Company shall promptly commence the Registered Exchange Offer, it being the
objective of such Registered Exchange Offer to enable each Holder electing to
exchange Securities for New Securities (assuming that such Holder is not an
Affiliate of the Company, acquires the New Securities in the ordinary course of
such Holder’s business, has no arrangements with any Person to participate in
the distribution of the New Securities and is not prohibited by any law or
policy of the Commission from participating in the Registered Exchange Offer) to
trade such New Securities from and after their receipt without any limitations
or restrictions under the Act and without material restrictions under the
securities laws of a substantial proportion of the several states of the United
States. The Company shall use its reasonable best efforts to issue, on or prior
to 30 Business Days (or longer, if required by the Federal Securities laws)
after the date on which the Exchange Offer Registration Statement was declared
effective, such New Securities in exchange for all Securities tendered in
accordance with section (b) below prior thereto in the Registered Exchange
Offer.

 

(b) In connection with the Registered Exchange Offer, the Company shall:

 

(i) mail to each Holder a copy of the Prospectus forming part of the Exchange
Offer Registration Statement, together with an appropriate letter of transmittal
and related documents;

 

(ii) keep the Registered Exchange Offer open for not less than 20 Business Days
and not more than 30 Business Days after the date notice thereof is mailed to
the Holders (or, in each case, longer if required by applicable law);

 

6



--------------------------------------------------------------------------------

(iii) use its reasonable best efforts to keep the Exchange Offer Registration
Statement continuously effective under the Act, supplemented and amended as
required, under the Act to ensure that it is available for sales of New
Securities by Exchanging Dealers during the Exchange Offer Registration Period;

 

(iv) utilize the services of a depositary for the Registered Exchange Offer with
an address in the Borough of Manhattan in New York City, which may be the
Trustee or an Affiliate of the Trustee;

 

(v) permit Holders to withdraw tendered Securities at any time prior to the
close of business, New York time, on the last Business Day on which the
Registered Exchange Offer is open;

 

(vi) prior to effectiveness of the Exchange Offer Registration Statement,
provide a supplemental letter to the Commission (A) stating that the Company is
conducting the Registered Exchange Offer in reliance on the position of the
Commission in Exxon Capital Holdings Corporation (pub. avail. May 13, 1988),
Morgan Stanley and Co., Inc. (pub. avail. June 5, 1991) and Shearman & Sterling
(pub. avail. July 2, 1993); and (B) including a representation that the Company
has not entered into any arrangement or understanding with any Person to
distribute the New Securities to be received in the Registered Exchange Offer
and that, to the best of the Company’s information and belief, each Holder
participating in the Registered Exchange Offer is acquiring the New Securities
in the ordinary course of business and has no arrangement or understanding with
any Person to participate in the distribution of the New Securities; and

 

(vii) comply in all material respects with all applicable laws.

 

(c) As soon as practicable after the close of the Registered Exchange Offer, the
Company shall:

 

(i) accept for exchange all Securities tendered and not validly withdrawn
pursuant to the Registered Exchange Offer;

 

(ii) deliver to the Trustee for cancellation in accordance with Section 4(s) all
Securities so accepted for exchange; and

 

(iii) cause the Trustee promptly to authenticate and deliver to each Holder of
Securities, New Securities in an amount equal to the principal amount of the
Securities of such Holder so accepted for exchange.

 

(d) Each Holder hereby acknowledges and agrees that any Broker-Dealer and any
such Holder using the Registered Exchange Offer to participate in a distribution
of the New Securities (x) could not under Commission policy as in effect on the
date of this Agreement rely on the position of the Commission in Morgan Stanley
and Co., Inc. (pub. avail. June 5, 1991) and Exxon Capital Holdings Corporation
(pub. avail. May 13, 1988) and Shearman & Sterling (July 2, 1993) and similar
no-action letters; and (y) must comply with the registration and

 

7



--------------------------------------------------------------------------------

prospectus delivery requirements of the Act in connection with any secondary
resale transaction which must be covered by an effective registration statement
containing the selling security holder information required by Item 507 or 508,
as applicable, of Regulation S-K under the Act if the resales are of New
Securities obtained by such Holder in exchange for Securities acquired by such
Holder directly from the Company or one of its Affiliates. Accordingly, as a
condition to its participation in the Registered Exchange Offer, each Holder
participating in the Registered Exchange Offer shall be required to represent to
the Company in the letter of transmittal relating to the Registered Exchange
Offer or by other means that, at the time of the consummation of the Registered
Exchange Offer:

 

(i) any New Securities received by such Holder will be acquired in the ordinary
course of business;

 

(ii) such Holder will have no arrangement or understanding with any Person to
participate in the distribution of the Securities or the New Securities within
the meaning of the Act; and

 

(iii) such Holder is not an Affiliate of the Company.

 

(e) If any Purchaser determines that it is not eligible to participate in the
Registered Exchange Offer with respect to the exchange of Securities
constituting any portion of an unsold allotment, at the request of such
Purchaser, the Company shall issue and deliver to such Purchaser or the Person
purchasing New Securities registered under a Shelf Registration Statement as
contemplated by Section 3 hereof from such Purchaser, in exchange for such
Securities, a like principal amount of New Securities. The Company shall use its
reasonable best efforts to cause the CUSIP Service Bureau to issue the same
CUSIP number for such New Securities as for New Securities issued pursuant to
the Registered Exchange Offer.

 

3. Shelf Registration. If (A): (i) due to any change in law or applicable
interpretations thereof by the Commission’s staff, the Company determines upon
advice of its outside counsel that it is not permitted to effect the Registered
Exchange Offer as contemplated by Section 2 hereof, or (ii) for any other reason
the Registered Exchange Offer is not consummated within 30 Business Days (or
such longer period as required by applicable law) of the Effectiveness Target
Date or the Exchange Offer Registration Statement is not declared effective
within 210 days of October 5, 2004 (or if such 210th day is not a Business Day,
the next succeeding Business Day); or (B) any Holder of Transfer Restricted
Securities notifies the Company prior to the 20th day following the consummation
of the Registered Exchange Offer that: (i) it is prohibited by law or policy of
the Commission from participating in the Registered Exchange Offer; (ii) it may
not resell the New Securities acquired by it in the Registered Exchange Offer to
the public without delivering a prospectus and the prospectus contained in the
Registered Exchange Offer is not appropriate or available for such resales or
(iii) that it is a Broker-Dealer and owns Securities acquired directly from the
Company or an affiliate of the Company, the Company shall effect a Shelf
Registration Statement in accordance with subsection (b) below. The Company
shall include the Securities in any filing made pursuant to Section 3 of the
Initial Registration Rights Agreement.

 

8



--------------------------------------------------------------------------------

(a) (i) The Company shall as promptly as practicable (but in no event more than
30 days after so required or requested pursuant to this Section 3, (or, if such
30th day is not a Business Day, the next succeeding Business Day)), use its
reasonable best efforts to file with the Commission and thereafter (but in no
event more than 90 days after the date the Company was required or requested to
make such filing pursuant to this Section 3 (or, if such 90th day is not a
Business Day, the next succeeding Business Day)) use its reasonable best efforts
to cause to be declared effective under the Act a Shelf Registration Statement
relating to the offer and sale of the Securities or the New Securities, as
applicable, by the Holders thereof from time to time in accordance with the
methods of distribution elected by such Holders and set forth in such Shelf
Registration Statement; provided, however, that no Holder (other than a
Purchaser) shall be entitled to have the Securities held by it covered by such
Shelf Registration Statement unless such Holder agrees in writing to be bound by
all of the provisions of this Agreement applicable to such Holder; and provided
further, that with respect to New Securities received by a Purchaser in exchange
for Securities constituting any portion of an unsold allotment, the Company may,
if permitted by current interpretations by the Commission’s staff, file a
post-effective amendment to the Exchange Offer Registration Statement containing
the information required by Item 507 or 508 of Regulation S-K, as applicable, in
satisfaction of its obligations under this subsection with respect thereto, and
any such Exchange Offer Registration Statement, as so amended, shall be referred
to herein as, and governed by the provisions herein applicable to, a Shelf
Registration Statement. Notwithstanding anything in this Section 3, Additional
Interest shall accrue only in accordance with the provisions of Section 6
hereof.

 

(ii) The Company shall use its reasonable best efforts to keep the Shelf
Registration Statement continuously effective, supplemented and amended as
required by the Act, in order to permit the Prospectus forming part thereof to
be usable by Holders from the date the Shelf Registration Statement is declared
effective by the Commission until the earlier of: (i) such date as all the
Securities covered by the Shelf Registration Statement have been sold, or (ii)
the date on which all of the Securities held by persons that are not Affiliates
of the Company may be resold without registration pursuant to Rule 144(k) under
the Act (such period being called the “Shelf Registration Period”). The Company
shall be deemed not to have used its reasonable best efforts to keep the Shelf
Registration Statement effective during the requisite period if it voluntarily
takes any action that would result in Holders of Securities covered thereby not
being able to offer and sell such Securities during that period, unless (A) such
action is required by applicable law; or (B) such action is taken by the Company
in good faith and for valid business reasons (not including avoidance of the
Company’s obligations hereunder), including the acquisition or divestiture of
assets, a merger or financing so long as the Company promptly thereafter
complies with the requirements of Section 4(k) hereof, if applicable.

 

(b) Not less than 30 days prior to the Effective Time of any Shelf Registration
Statement required under this Agreement, the Company shall mail the Notice and
Questionnaire (the “Notice and Questionnaire”) substantially in the form
attached as Annex E hereto to the Holders of Transfer Restricted Securities; no
Holder shall be entitled to be named as a selling securityholder in the Shelf
Registration Statement as of the Effective Time, and no Holder shall be entitled
to use the prospectus forming a part thereof for resales of Securities at any
time, unless such Holder has returned a completed and signed Notice and
Questionnaire to the Company by the deadline for response set forth therein;
provided, however, that holders of

 

9



--------------------------------------------------------------------------------

Transfer Restricted Securities shall have at least 28 days from the date on
which the Notice and Questionnaire is first mailed to such Holders to return a
completed and signed Notice and Questionnaire to the Company.

 

(c) After the Effective Time of any Shelf Registration Statement required to be
filed under this Agreement, Holders of Transfer Restricted Securities who did
not timely return a Notice and Questionnaire to the Company may return a Notice
and Questionnaire at any time and may request to be included in such Shelf
Registration Statement. If:

 

(i) the Company can include such Holder with respect to its Transfer Restricted
Securities by means of a prospectus supplement filed pursuant to Rule 424(b) of
the Act or by means of a registration statement filed pursuant to Rule 462(b) of
the Act, then the Company shall file such Rule 424(b) supplement or Rule 462(b)
registration statement with the Commission within 10 Business Days of its
receipt of the Notice and Questionnaire;

 

(ii) the Company, in the opinion of its counsel, cannot include such Holder with
respect to its Transfer Restricted Securities by means of a prospectus
supplement to the prospectus contained as part of such effective Shelf
Registration Statement or by means of a related registration statement filed
pursuant to Rule 462(b) of the Act, the Company shall promptly take any action
reasonably necessary to enable such a Holder to use a registration statement for
resale of Transfer Restricted Securities, including, without limitation, any
action necessary to identify such Holders or selling securityholder in a
post-effective amendment to the Shelf Registration Statement or new Shelf
Registration Statement which the Company shall promptly file and cause to be
declared effective to cover the resale of the Transfer Restricted Securities
that are the subject of such request. If the Company is required to file such
post-effective amendment to the Shelf Registration Statement or a new Shelf
Registration Statement for the sole purpose of adding Holders to the Shelf
Registration Statement, the Company shall not be required to file such
post-effective amendment or new Shelf Registration Statement more frequently
than once every calendar quarter.

 

(d) In the event of a Shelf Registration Statement, in addition to the
information required to be provided in the Notice and Questionnaire, the Company
may require Holders to furnish to the Company additional information regarding
such Holder and such Holder’s intended method of distribution of Securities as
may be required in order to comply with the Securities Act. Each Holder agrees
to notify the Company as promptly as practicable of any inaccuracy or change in
information previously furnished by such Holder to the Company or of the
occurrence of any event in either case as a result of which any prospectus
relating to the Shelf Registration Statement contains or would contain an untrue
statement of a material fact regarding such Holder or such Holder’s intended
method of disposition of such Securities or omits to state any material fact
regarding such Holder or such Holder’s intended method of disposition of such
Securities required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing, and promptly
to furnish to the Company any such required additional information so that such
prospectus shall not contain, with respect to such Holder or the disposition of
such Securities, an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing.

 

10



--------------------------------------------------------------------------------

4. Additional Registration Procedures. In connection with any Shelf Registration
Statement and, to the extent applicable, any Exchange Offer Registration
Statement, the following provisions shall apply.

 

(a) The Company shall:

 

(i) furnish to the Representative and to counsel for the Holders (if any), not
less than five Business Days prior to the filing thereof with the Commission, a
copy of any Exchange Offer Registration Statement and any Shelf Registration
Statement, and each amendment thereof and each amendment or supplement, if any,
to the Prospectus included therein (including all documents incorporated by
reference therein after the initial filing) and shall use its reasonable best
efforts to reflect in each such document, when so filed with the Commission,
such comments as the Representative or such counsel for the Holders (if any)
reasonably proposes;

 

(ii) include the information in substantially the form set forth in Annex A
hereto on the facing page of the Exchange Offer Registration Statement, in Annex
B hereto in the forepart of the Exchange Offer Registration Statement in a
section setting forth details of the Registered Exchange Offer, in Annex C
hereto in the underwriting or plan of distribution section of the Prospectus
contained in the Exchange Offer Registration Statement, and in Annex D hereto in
the letter of transmittal delivered pursuant to the Registered Exchange Offer;

 

(iii) if requested by a Purchaser, include the information required by Item 507
or 508 of Regulation S-K, as applicable, in the Prospectus contained in the
Exchange Offer Registration Statement; and

 

(iv) in the case of a Shelf Registration Statement, include the names of the
Holders that propose to sell Securities pursuant to the Shelf Registration
Statement as selling security holders.

 

(b) The Company shall ensure that:

 

(i) any Registration Statement and any amendment thereto and any Prospectus
forming part thereof and any amendment or supplement thereto complies in all
material respects with the Act and the rules and regulations thereunder; and

 

(ii) any Registration Statement and any amendment thereto does not, when it
becomes effective, contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading; it being understood that, with respect to the
information about Holders in any Shelf Registration Statement, the Company will
be relying solely on responses provided by Holders to the Notice and
Questionnaire.

 

11



--------------------------------------------------------------------------------

(c) The Company shall advise the Representative, and, to the extent the Company
has been provided a telephone or facsimile number and address for notices (and
their respective designated counsel, if any), the Holders of Securities covered
by any Shelf Registration Statement and any Exchanging Dealer under any Exchange
Offer Registration Statement and, if requested by you or any such Holder or
Exchanging Dealer, shall confirm such advice in writing (which notice pursuant
to clauses (ii)-(v) hereof shall be accompanied by an instruction to suspend the
use of the Prospectus until the Company shall have remedied the basis for such
suspension):

 

(i) when a Registration Statement and any amendment thereto has been filed with
the Commission and when the Registration Statement or any post-effective
amendment thereto has become effective;

 

(ii) of any request by the Commission for any amendment or supplement to the
Registration Statement or the Prospectus or for additional information;

 

(iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose;

 

(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the securities included therein for sale in
any jurisdiction or the initiation of any proceeding for such purpose; and

 

(v) of the happening of any event that requires any change in the Registration
Statement or the Prospectus so that, as of such date, the statements therein are
not misleading and do not omit to state a material fact required to be stated
therein or necessary to make the statements therein (in the case of the
Prospectus, in the light of the circumstances under which they were made) not
misleading.

 

Each Holder of Securities agrees by acquisition of such Securities that, upon
actual receipt of any notice from the Company of the happening of any event of
the kind described in Section 4(c)(ii), (iii), (iv), and (v) hereof, such Holder
will forthwith discontinue any and all dispositions of such Securities by means
of the Registration Statement or Prospectus until such Holder’s receipt of the
copies of the supplemented or amended Prospectus contemplated by Section 4(b),
or until it is advised in writing (the “Advice”) by the Company that the use of
the applicable Prospectus may be resumed, and has received copies of any
amendments or supplements thereto provided, however, that this paragraph shall
not prohibit any Holder from engaging in dispositions of the Securities through
means other than pursuant to the Registration Statement or Prospectus, as long
as such dispositions comply with applicable laws.

 

(d) The Company shall use its reasonable best efforts to obtain the withdrawal
of any order suspending the effectiveness of any Registration Statement or the
qualification of the securities therein for sale in any jurisdiction at the
earliest possible time.

 

12



--------------------------------------------------------------------------------

(e) The Company shall furnish, upon written request, to each Holder of
Securities covered by any Shelf Registration Statement, without charge, at least
one copy of such Shelf Registration Statement and any post-effective amendment
thereto, including all material incorporated therein by reference and, if
requested, all exhibits thereto (including exhibits incorporated by reference
therein).

 

(f) The Company shall, during the Shelf Registration Period, deliver to each
Holder of Securities covered by any Shelf Registration Statement and its
respective counsel, without charge, as many copies of the Prospectus (including
each preliminary Prospectus) included in such Shelf Registration Statement and
any amendment or supplement thereto as such Holder may reasonably request. The
Company consents to the use of the Prospectus or any amendment or supplement
thereto by each of the selling Holders of securities in connection with the
offering and sale of the securities covered by the Prospectus, or any amendment
or supplement thereto, included in the Shelf Registration Statement.

 

(g) The Company shall furnish to each Exchanging Dealer which so requests,
without charge, at least one copy of the Exchange Offer Registration Statement
and any post-effective amendment thereto, including all material incorporated by
reference therein, and, if the Exchanging Dealer so requests in writing, all
exhibits thereto (including exhibits incorporated by reference therein).

 

(h) The Company shall promptly deliver to each Purchaser, each Exchanging Dealer
and each other Person required to deliver a Prospectus during the Exchange Offer
Registration Period, without charge, as many copies of the Prospectus included
in such Exchange Offer Registration Statement and any amendment or supplement
thereto as any such Person may reasonably request. The Company consents to the
use of the Prospectus or any amendment or supplement thereto by any Purchaser,
any Exchanging Dealer and any such other Person that may be required to deliver
a Prospectus following the Registered Exchange Offer in connection with the
offering and sale of the New Securities covered by the Prospectus, or any
amendment or supplement thereto, included in the Exchange Offer Registration
Statement.

 

(i) Prior to the Registered Exchange Offer or any other offering of Securities
pursuant to any Registration Statement, the Company shall arrange, if necessary,
for the qualification of the Securities or the New Securities for sale under the
laws of such jurisdictions as any Holder shall reasonably request and will
maintain such qualification in effect so long as required; provided that in no
event shall the Company be obligated to qualify to do business in any
jurisdiction where it is not then so qualified or to take any action that would
subject it to service of process in suits, other than those arising out of the
Placement, the Registered Exchange Offer or any offering pursuant to a Shelf
Registration Statement, in any such jurisdiction where it is not then so subject
or otherwise subject itself to taxation in any such jurisdiction.

 

(j) The Company shall cooperate with the Holders of Securities to facilitate the
timely preparation and delivery of certificates representing New Securities or
Securities to be issued or sold pursuant to any Registration Statement free of
any restrictive legends and in such denominations and registered in such names
as Holders may request.

 

13



--------------------------------------------------------------------------------

(k) Upon the occurrence of any event contemplated by subsections (c)(ii) through
(v) above, the Company shall promptly prepare a post-effective amendment to the
applicable Registration Statement or an amendment or supplement to the related
Prospectus or file any other required document so that, as thereafter delivered
to Purchasers of the securities included therein, the Prospectus will not
include an untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided, however, that the Company
may delay preparing, filing and distributing any such supplements or amendments
(and continue the suspension of the use of the prospectus) if the Company
determines in good faith that such supplement or amendment would, in the
reasonable judgment of the Company, (i) interfere with or affect the negotiation
or completion of a transaction that is being contemplated by the Company
(whether or not a final decision has been made to undertake such transaction) or
(ii) involve initial or continuing disclosure obligations that are not in the
best interests of the Company’s shareholders at such time; provided, further,
that neither such delay nor such suspension with respect to all matters in
clause (i) or (ii) shall extend for a period of more than 30 days in any
three-month period or more than 90 days for all such periods in any twelve-month
period and shall not affect the Company’s obligations to pay Additional Interest
as contemplated by Section 6 hereof.

 

(l) In such circumstances, the period of effectiveness of the Exchange Offer
Registration Statement provided for in Section 2 and the Shelf Registration
Statement provided for in Section 3(b) shall each be extended by the number of
days from and including the date of the giving of a notice of suspension
pursuant to Section 4(c) to and including the date when the Purchasers, the
Holders of the Securities and any known Exchanging Dealer shall have received
such amended or supplemented Prospectus pursuant to this Section.

 

(m) Not later than the effective date of any Registration Statement, the Company
shall provide CUSIP numbers for the Securities or the New Securities, as the
case may be, registered under such Registration Statement and provide the
Trustee with printed certificates for such Securities or New Securities, in a
form eligible for deposit with The Depository Trust Company.

 

(n) The Company shall comply with all applicable rules and regulations of the
Commission and shall make generally available to its security holders no later
than 45 days after the end of any 12-month period (or 90 days after the end of
any 12-month period if such period is a fiscal year), an earnings statement
satisfying the provisions of Section 11(a) of the Act and Rule 158 thereunder
(or any similar rule under the Act) for a period of at least 12 months beginning
on the first day of the first fiscal quarter after the effective date of the
applicable Registration Statement.

 

(o) The Company shall cause the Indenture to be qualified under the Trust
Indenture Act in a timely manner;

 

(p) The Company may require each Holder of securities to be sold pursuant to any
Shelf Registration Statement to furnish to the Company such information
regarding the Holder and the distribution of such securities as the Company may
from time to time reasonably

 

14



--------------------------------------------------------------------------------

require for inclusion in such Registration Statement. The Company may exclude
from such Shelf Registration Statement the Securities of any Holder that fails
to furnish such information within a reasonable time after receiving such
request.

 

(q) In the case of any Shelf Registration Statement, the Company shall enter
into such agreement and take all other appropriate actions (including if
requested an underwriting agreement in customary form) in order to expedite or
facilitate the registration or the disposition of the Securities, and in
connection therewith, if an underwriting agreement is entered into, cause the
same to contain indemnification provisions and procedures no less favorable than
those set forth in Section 7 (or such other provisions and procedures acceptable
to the Majority Holders and the Managing Underwriters, if any, with respect to
all parties to be indemnified pursuant to Section 7).

 

(r) In the case of any Shelf Registration Statement, the Company shall:

 

(i) make reasonably available for inspection by the representatives or agents of
the Holders of Securities designated by the Majority Holders to be registered
thereunder, any underwriter participating in any disposition pursuant to such
Registration Statement, and any attorney, accountant or other agent retained by
the Holders or any such underwriter all relevant and reasonably requested
financial and other records, pertinent corporate documents and properties of the
Company and its subsidiaries;

 

(ii) cause the Company’s officers, directors and employees to supply all
relevant information reasonably requested by the representatives or agents of
the Holders of Securities designated by the Majority Holders or any such
underwriter, attorney, accountant or agent in connection with any such
Registration Statement as is customary for similar due diligence examinations;
provided, however, that any information that is designated in writing by the
Company, in good faith, as confidential at the time of delivery of such
information shall be kept confidential by such representatives or agents or any
such underwriter, attorney, accountant or agent, unless such disclosure is made
in connection with a court proceeding or required by law, or such information
becomes available to the public generally or through a third party without an
accompanying obligation of confidentiality;

 

(iii) make such representations and warranties to the Holders of Securities
registered thereunder and the underwriters, if any, in form, substance and scope
as are customarily made by issuers to underwriters in primary underwritten
offerings and covering matters including, but not limited to, those set forth in
the Purchase Agreement;

 

(iv) obtain opinions of counsel to the Company and updates thereof (which
counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the Managing Underwriters, if any) addressed to each selling
Holder and the underwriters, if any, covering such matters as are customarily
covered in opinions requested in underwritten offerings and such other matters
as may be reasonably requested by such Holders and underwriters;

 

15



--------------------------------------------------------------------------------

(v) obtain “cold comfort” letters and updates thereof from the independent
certified public accountants of the Company (and, if necessary, any other
independent certified public accountants of any subsidiary of the Company or of
any business acquired by the Company for which financial statements and
financial data are, or are required to be, included in the Registration
Statement), addressed to each selling Holder of Securities registered thereunder
and the underwriters, if any, who have provided such accountants with a
representation letter if required to do so under Statement on Auditing Standards
No. 72 in customary form and covering matters of the type customarily covered in
“cold comfort” letters in connection with primary underwritten offerings;

 

(vi) deliver such documents and certificates as may be reasonably requested by
the Majority Holders and the Managing Underwriters, if any, including those to
evidence compliance with Section 4(k) and with any customary conditions
contained in the underwriting agreement or other agreement entered into by the
Company; and

 

(vii) after the Effective Time of the Shelf Registration Statement, upon the
request of any Holder, promptly send a Notice and Questionnaire to such Holder;
provided that the Company shall not be required to take any action to name such
Holder as a selling securityholder in the Shelf Registration Statement or to
enable such holder to use the prospectus forming a part thereof for resales of
Securities except in accordance with Section 3(c) hereof.

 

The actions set forth in clauses (iii), (iv), (v) and (vi) of this Section shall
be performed at (A) the effectiveness of such Registration Statement and each
post-effective amendment thereto; and (B) each closing under any underwriting or
similar agreement as and to the extent required thereunder.

 

(s) In the case of any Exchange Offer Registration Statement, the Company shall:

 

(i) make reasonably available for inspection by each Purchaser, and any
attorney, accountant or other agent retained by such Purchaser, all relevant
financial and other records, pertinent corporate documents and properties of the
Company and its subsidiaries;

 

(ii) cause the Company’s officers, directors and employees to supply all
relevant information reasonably requested by such Purchaser or any such
attorney, accountant or agent in connection with any such Registration Statement
as is customary for similar due diligence examinations; provided, however, that
any information that is designated in writing by the Company, in good faith, as
confidential at the time of delivery of such information shall be kept
confidential by such Purchaser or any such attorney, accountant or agent, unless
such disclosure is made in connection with a court proceeding or required by
law, or such information becomes available to the public generally or through a
third party without an accompanying obligation of confidentiality;

 

16



--------------------------------------------------------------------------------

(iii) make such representations and warranties to such Purchaser, in form,
substance and scope as are customarily made by issuers to underwriters in
primary underwritten offerings and covering matters including, but not limited
to, those set forth in the Purchase Agreement;

 

(iv) obtain opinions of counsel to the Company and updates thereof (which
counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to such Purchaser and its counsel) addressed to such Purchaser,
covering such matters as are customarily covered in opinions requested in
underwritten offerings and such other matters as may be reasonably requested by
such Purchaser or its counsel;

 

(v) obtain “cold comfort” letters and updates thereof from the independent
certified public accountants of the Company (and, if necessary, any other
independent certified public accountants of any subsidiary of the Company or of
any business acquired by the Company for which financial statements and
financial data are, or are required to be, included in the Registration
Statement), addressed to such Purchaser, in customary form and covering matters
of the type customarily covered in “cold comfort” letters in connection with
primary underwritten offerings as permitted by Statement on Auditing Standards
No. 72, or if requested by such Purchaser or its counsel in lieu of a “cold
comfort” letter, an agreed-upon procedures letter under Statement on Auditing
Standards No. 35, covering matters requested by such Purchaser or its counsel;
and

 

(vi) deliver such documents and certificates as may be reasonably requested by
such Purchaser or its counsel, including those to evidence compliance with
Section 4(k) and with conditions customarily contained in underwriting
agreements.

 

The foregoing actions set forth in clauses (iii), (iv), (v) and (vi) of this
Section shall be performed at the close of the Registered Exchange Offer and the
effective date of any post-effective amendment to the Exchange Offer
Registration Statement.

 

(t) If a Registered Exchange Offer is to be consummated, upon delivery of the
Securities by Holders to the Company (or to such other Person as directed by the
Company) in exchange for the New Securities, the Company shall mark, or caused
to be marked, on the Securities so exchanged that such Securities are being
canceled in exchange for the New Securities. In no event shall the Securities be
marked as paid or otherwise satisfied.

 

(u) The Company will use its reasonable best efforts (i) if the Securities have
been rated prior to the initial sale of such Securities, to confirm such ratings
will apply to the Securities or the New Securities, as the case may be, covered
by a Registration Statement; or (ii) if the Securities were not previously
rated, to cause the Securities covered by a Registration Statement to be rated
with at least one nationally recognized statistical rating agency, if so
requested by Majority Holders with respect to the related Registration Statement
or by any Managing Underwriters.

 

17



--------------------------------------------------------------------------------

(v) In the event that any Broker-Dealer shall underwrite any Securities or
participate as a member of an underwriting syndicate or selling group or “assist
in the distribution” (within the meaning of the Rules of Fair Practice and the
By-Laws of the NASD, Inc.) thereof, whether as a Holder of such Securities or as
an underwriter, a placement or sales agent or a broker or dealer in respect
thereof, or otherwise, assist such Broker-Dealer in complying with the
requirements of such Rules and By-Laws, including, without limitation, by:

 

(i) if such Rules or By-Laws shall so require, engaging a “qualified independent
underwriter” (as defined in such Rules) to participate in the preparation of the
Registration Statement, to exercise usual standards of due diligence with
respect thereto and, if any portion of the offering contemplated by such
Registration Statement is an underwritten offering or is made through a
placement or sales agent, to recommend the yield of such Securities;

 

(ii) indemnifying any such qualified independent underwriter to the extent of
the indemnification of underwriters provided in Section 7 hereof; and

 

(iii) providing such information to such Broker-Dealer as may be required in
order for such Broker-Dealer to comply with the requirements of such Rules.

 

(w) Prior to any public offering of the Securities or New Securities, pursuant
to any Registration Statement, the Company shall register or qualify or
cooperate with the Holders of the Securities included therein and their
respective counsel in connection with the registration or qualification of the
Securities for offer and sale under the securities or “blue sky” laws of such
states of the United States as any Holder of the Securities reasonably requests
in writing and do any and all other acts or things necessary or advisable to
enable the offer and sale in such jurisdictions of the Securities covered by
such Registration Statement; provided, however, that the Company shall not be
required to (i) qualify generally to do business in any jurisdiction where it is
not then so qualified or (ii) take any action which would subject it to general
service of process or to taxation in any jurisdiction where it is not then so
subject.

 

(x) The Company shall use its reasonable best efforts to take all other steps
necessary to effect the registration of the Securities or the New Securities, as
the case may be, covered by a Registration Statement.

 

5. Registration Expenses. The Company shall bear all expenses incurred in
connection with the performance of its obligations under Sections 2, 3 and 4
hereof and, in the event of any Shelf Registration Statement, will reimburse the
Holders for the reasonable fees and disbursements of one firm or counsel
designated by the Majority Holders to act as counsel for the Holders in
connection therewith, and, in the case of any Exchange Offer Registration
Statement, will reimburse the Purchasers for the reasonable fees and
disbursements of one firm or counsel acting in connection therewith.
Notwithstanding the foregoing, the Holders shall pay all agency fees and
commissions and underwriting discounts and commissions and the fees and
disbursements of any counsel or other advisors or experts retained by such
Holders (severally or jointly), other than the counsel specifically referred to
above.

 

18



--------------------------------------------------------------------------------

6. Additional Interest Under Certain Circumstances. The Company, the Purchasers
and each Holder of Transfer Restricted Securities agree by acquisition of such
Securities that the Holders of Transfer Restricted Securities will suffer
damages if a Registration Default (as defined below) occurs and that it would
not be feasible to ascertain the extent of such damages with precision.
Accordingly, the Company, the Purchasers and each Holder of Transfer Restricted
Securities agree that the following additional interest provisions shall
constitute liquidated damages in the event of a “Registration Default” (as
defined below) and shall constitute the sole remedy of the Purchasers and each
Holder of Transfer Restricted Securities for any Registration Defaults.

 

(a) In accordance with the terms of the Securities, additional interest
(“Additional Interest”) with respect to the Securities and New Securities shall
be assessed as follows if any of the following events occur (each such event in
clauses (i) through (iv) below being herein called a “Registration Default”):

 

(i) on or prior to the 90th day following October 5, 2004 neither the Exchange
Offer Registration Statement nor the Shelf Registration Statement has been filed
with the Commission;

 

(ii) on or prior to the 210th day following October 5, 2004 ( the “Effectiveness
Target Date”), neither the Exchange Offer Registration Statement nor the Shelf
Registration Statement has been declared effective;

 

(iii) on or prior to 30 Business Days following the Effectiveness Target Date,
the Registered Exchange Offer has not been consummated; or

 

(iv) any Registration Statement required by this Agreement has been declared
effective by the Commission but (A) such Registration Statement thereafter
ceases to be effective or (B) such Registration Statement or the related
prospectus ceases to be usable in connection with resales of Transfer Restricted
Securities during the periods specified herein.

 

Each of the foregoing shall constitute a Registration Default whatever the
reason for any such event and whether it is voluntary or involuntary or is
beyond the control of the Company or pursuant to operation of law or as a result
of any action or inaction by the Commission; provided, however, that the Company
shall in no event be required to pay Additional Interest for more than one
Registration Default at any given time.

 

Additional Interest shall be assessed on the Securities or New Securities, from
and including the date on which any such Registration Default shall occur to but
excluding the date on which all such Registration Defaults shall have been
cured, at a rate of $.05 per week per $1,000 of principal amount of notes held
(the “Additional Interest Amount”) for the first 90-day period immediately
following the occurrence of such Registration Default. The Additional Interest
Amount will increase by an additional $.05 per week per $1,000 of principal
amount of notes with respect to each subsequent 90-day period until all
Registration Defaults have been cured, up to a maximum amount of Additional
Interest for all Registration Defaults of $.25 per week per $1,000 of principal
amount of notes.

 

19



--------------------------------------------------------------------------------

(b) Any amounts of Additional Interest due pursuant to Section 6(a) shall be
paid to the Holders entitled thereto on June 1 and December 1 of any given year
as more fully set forth in the Indenture and the Securities.

 

7. Indemnification and Contribution. (a) The Company agrees to indemnify and
hold harmless each Holder of Securities or New Securities, as the case may be,
covered by any Registration Statement (including each Purchaser and, with
respect to any Prospectus delivery as contemplated in Section 4(h) hereof, each
Exchanging Dealer), the directors, officers, employees and agents of each such
Holder, Purchaser or Exchanging Dealer and each Person who controls any such
Holder, Purchaser or Exchanging Dealer within the meaning of either the Act or
the Exchange Act against any and all losses, claims, damages or liabilities,
joint or several, to which they or any of them may become subject under the Act,
the Exchange Act or other Federal or state statutory law or regulation, at
common law or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement as originally filed or in any amendment thereof, or in
any preliminary Prospectus or the Prospectus, or in any amendment thereof or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and agrees to reimburse
each such indemnified party, as incurred, for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that the
Company will not be liable in any case to the extent that any such loss, claim,
damage or liability arises out of or is based upon any such untrue statement or
alleged untrue statement or omission or alleged omission made therein in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of the party claiming indemnification specifically for
inclusion therein and provided, further, that the Company shall not be liable
for any loss, claim, damage or expense (1) arising from any offer or sale of
Securities or New Securities, as the case may be, covered by any Registration
Statement, during a 30-day or 90 day period referenced in Section 4(k) hereof,
of which the Holder has received written notice, or (2) if the Holder fails to
deliver, within the time required by the Securities Act, a Prospectus that is
amended or supplemented, and such Prospectus, as amended or supplemented, would
have corrected the untrue statement or omission or alleged untrue statement or
omission of a material fact contained in the Prospectus delivered by the Holder,
so long as the Prospectus, as amended or supplemented, has been delivered to
such Holder prior to such time. This indemnity agreement will be in addition to
any liability which the Company may otherwise have.

 

The Company also agrees to indemnify or contribute as provided in Section 7(d)
to Losses of any underwriter of Securities or New Securities, as the case may
be, registered under a Shelf Registration Statement, their directors, officers,
employees or agents and each Person who controls such underwriter on
substantially the same basis as that of the indemnification of the Purchasers
and the selling Holders provided in this Section 7(a) and shall, if requested by
any Holder, enter into an underwriting agreement reflecting such agreement, as
provided in Section 4(p) hereof.

 

20



--------------------------------------------------------------------------------

(b) Each Holder of securities covered by a Registration Statement (including
each Purchaser and, with respect to any Prospectus delivery as contemplated in
Section 4(h) hereof, each Exchanging Dealer) severally, but not jointly, agrees
to indemnify and hold harmless the Company, each of its directors, each of its
officers who signs such Registration Statement and each Person who controls the
Company within the meaning of either the Act or the Exchange Act, to the same
extent as the foregoing indemnity from the Company to each such Holder, but only
with reference to written information relating to such Holder furnished to the
Company by or on behalf of such Holder specifically for inclusion in the
documents referred to in the foregoing indemnity. This indemnity agreement will
be in addition to any liability which any such Holder may otherwise have.

 

(c) Promptly after receipt by an indemnified party under this Section 7 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and is prejudiced thereby; and (ii) will not, in
any event, relieve the indemnifying party from any obligations to any
indemnified party other than the indemnification obligation provided in
paragraph (a) or (b) above. The indemnifying party shall be entitled to appoint
counsel of the indemnifying party’s choice at the indemnifying party’s expense
to represent the indemnified party in any action for which indemnification is
sought (in which case the indemnifying party shall not thereafter be responsible
for the fees and expenses of any separate counsel retained by the indemnified
party or parties except as set forth below); provided, however, that such
counsel shall be reasonably satisfactory to the indemnified party.
Notwithstanding the indemnifying party’s election to appoint counsel to
represent the indemnified party in an action, the indemnified party shall have
the right to employ separate counsel (including local counsel), and the
indemnifying party shall bear the reasonable fees, costs and expenses of such
separate counsel if (i) the use of counsel chosen by the indemnifying party to
represent the indemnified party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties which are different
from or additional to those available to the indemnifying party; (iii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of the institution of such action; or (iv) the indemnifying party
shall authorize the indemnified party to employ separate counsel at the expense
of the indemnifying party. An indemnifying party will not, without the prior
written consent of the indemnified parties, settle or compromise or consent to
the entry of any judgment with respect to any pending or threatened claim,
action, suit or proceeding in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified parties are actual or
potential parties to such claim or action) unless such settlement, compromise or
consent includes (i) an unconditional release of each indemnified party from all
liability arising out of such claim, action, suit or proceeding and (ii) does
not include a statement

 

21



--------------------------------------------------------------------------------

as to or an admission of fault or failure to act by or on behalf of any
indemnified party. No indemnifying party shall be liable under subsections (a),
(b) or (c) of this Section for any settlement of any claim or action effected
without its consent, which consent will not be unreasonably withheld; provided,
however, that such indemnifying party has notified in writing the indemnified
party of its refusal to accept such settlement within 30 days of its receipt of
a notice from the indemnified party outlining the terms of such settlement.

 

(d) In the event that the indemnity provided in paragraph (a) or (b) of this
Section is unavailable to or insufficient to hold harmless an indemnified party
for any reason, then each applicable indemnifying party shall have a joint and
several obligation to contribute to the aggregate losses, claims, damages and
liabilities (including legal or other expenses reasonably incurred in connection
with investigating or defending same) (collectively “Losses”) to which such
indemnified party may be subject in such proportion as is appropriate to reflect
the relative benefits received by such indemnifying party, on the one hand, and
such indemnified party, on the other hand, from the Placement and the
Registration Statement which resulted in such Losses; provided, however, that in
no case shall any Purchaser of any Security or New Security be responsible, in
the aggregate, for any amount in excess of the purchase discount or commission
applicable to such Security, or in the case of a New Security, applicable to the
Security that was exchangeable into such New Security, as set forth in the Final
Memorandum, nor shall any underwriter be responsible for any amount in excess of
the underwriting discount or commission applicable to the securities purchased
by such underwriter under the Registration Statement which resulted in such
Losses, nor shall any subsequent Holder of any Security or New Security be
responsible, in the aggregate, for any amount in excess of the net proceeds
received by such Holder from the resale of such securities under the
Registration Statement which resulted in such Losses. If the allocation provided
by the immediately preceding sentence is unavailable for any reason, the
indemnifying party and the indemnified party shall contribute in such proportion
as is appropriate to reflect not only such relative benefits but also the
relative fault of such indemnifying party, on the one hand, and such indemnified
party, on the other hand, in connection with the statements or omissions which
resulted in such Losses as well as any other relevant equitable considerations.
Relative fault shall be determined by reference to, among other things, whether
any alleged untrue statement or omission relates to information provided by the
indemnifying party, on the one hand, or by the indemnified party, on the other
hand, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission. The parties agree that it would not be just and equitable if
contribution were determined by pro rata allocation (even if the Holders were
treated as one entity for such purpose) or any other method of allocation which
does not take account of the equitable considerations referred to above.
Notwithstanding the provisions of this paragraph (d), no Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section, each Person who
controls a Holder within the meaning of either the Act or the Exchange Act and
each director, officer, employee and agent of such Holder shall have the same
rights to contribution as such Holder, and each Person who controls the Company
within the meaning of either the Act or the Exchange Act, each officer of the
Company who shall have signed the Registration Statement and each director of
the Company shall have the same rights to contribution as the Company, subject
in each case to the applicable terms and conditions of this paragraph (d).

 

22



--------------------------------------------------------------------------------

(e) The provisions of this Section will remain in full force and effect,
regardless of any investigation made by or on behalf of any Holder or the
Company or any of the officers, directors or controlling Persons referred to in
this Section hereof, and will survive the sale by a Holder of securities covered
by a Registration Statement.

 

8. Underwritten Registrations. In connection with any Shelf Registration
Statement required under this Agreement, the Company may enter into one or more
underwriting agreements, engagement letters, agency agreements, “best efforts”
underwriting agreements or similar agreements, as appropriate, including
customary provisions relating to indemnification and contribution, and take such
other actions in connection therewith as the Majority Holders shall request in
order to expedite or facilitate the disposition of such Securities.

 

(a) If any of the Securities or New Securities, as the case may be, covered by
any Shelf Registration Statement are to be sold in an underwritten offering, the
Managing Underwriters shall be selected by the Majority Holders provided that
such Managing Underwriters shall be reasonably satisfactory to the Company.

 

(b) No Person may participate in any underwritten offering pursuant to any Shelf
Registration Statement, unless such Person (i) agrees to sell such Person’s
Securities or New Securities, as the case may be, on the basis reasonably
provided in any underwriting arrangements approved by the Persons entitled
hereunder to approve such arrangements; and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements.

 

9. No Inconsistent Agreements. The Company has not, as of the date hereof,
entered into, nor shall it, on or after the date hereof, enter into, any
agreement with respect to its securities that is inconsistent with the rights
granted to the Holders herein or otherwise conflicts with the provisions hereof.

 

10. Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, qualified, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the Company has obtained the written consent of the
Majority Holders (or, after the consummation of any Registered Exchange Offer in
accordance with Section 2 hereof, of New Securities); provided that, with
respect to any matter that directly or indirectly affects the rights of any
Purchaser hereunder, the Company shall obtain the written consent of each such
Purchaser against which such amendment, qualification, supplement, waiver or
consent is to be effective. Notwithstanding the foregoing (except the foregoing
proviso), a waiver or consent to departure from the provisions hereof with
respect to a matter that relates exclusively to the rights of Holders whose
Securities or New Securities, as the case may be, are being sold pursuant to a
Registration Statement and that does not directly or indirectly affect the
rights of other Holders may be given by the Majority Holders, determined on the
basis of Securities or New Securities, as the case may be, being sold rather
than registered under such Registration Statement.

 

23



--------------------------------------------------------------------------------

11. Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail, telex,
telecopier or air courier guaranteeing overnight delivery:

 

(a) if to a Holder, at the most current address given by such holder to the
Company in accordance with the provisions of this Section, which address
initially is, with respect to each Holder, the address of such Holder maintained
by the Registrar under the Indenture with copies in like manner to the
Representative.

 

(b) if to the Representative (for itself or on behalf of any or all of the
Purchasers), initially at the address set forth in the Purchase Agreement; and

 

(c) if to the Company, initially at the address set forth in the Purchase
Agreement with a copy to Company counsel at the following address:

 

Palmer & Dodge LLP

111 Huntington Avenue

Boston, MA 02199

Attn: Matthew J. Gardella

Tel: (617) 239-0100

Facsimile: (617) 227-4420

 

All such notices and communications shall be deemed to have been duly given when
received.

 

The Representative and the Company by notice to the other parties may designate
additional or different addresses for subsequent notices or communications.

 

12. Successors. This Agreement shall inure to the benefit of and be binding upon
the successors and assigns of each of the parties, including, without the need
for an express assignment or any consent by the Company thereto, subsequent
Holders of Securities and the New Securities. The Company hereby agrees to
extend the benefits of this Agreement to any Holder of Securities and the New
Securities, and any such Holder may specifically enforce the provisions of this
Agreement as if an original party hereto.

 

13. Counterparts. This agreement may be in signed counterparts, each of which
shall an original and all of which together shall constitute one and the same
agreement.

 

14. Headings. The headings used herein are for convenience only and shall not
affect the construction hereof.

 

15. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed in the State of New York.

 

16. Severability. In the event that any one of more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in

 

24



--------------------------------------------------------------------------------

any respect for any reason, the validity, legality and enforceability of any
such provision in every other respect and of the remaining provisions hereof
shall not be in any way impaired or affected thereby, it being intended that all
of the rights and privileges of the parties shall be enforceable to the fullest
extent permitted by law.

 

17. Securities Held by the Company, Etc. Whenever the consent or approval of
Holders of a specified percentage of the principal amount of Securities or New
Securities is required hereunder, Securities or New Securities, as applicable,
held by the Company or its Affiliates (other than subsequent Holders of
Securities or New Securities if such subsequent Holders are deemed to be
Affiliates solely by reason of their holdings of such Securities or New
Securities) shall not be counted in determining whether such consent or approval
was given by the Holders of such required percentage.

 

25



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the Company
and the several Purchasers.

 

Very truly yours, AMERICAN TOWER CORPORATION By:  

/s/ Bradley E. Singer

--------------------------------------------------------------------------------

Name:   Bradley E. Singer Title:   Chief Financial Officer and Treasurer Dated:
December 6, 2004



--------------------------------------------------------------------------------

The foregoing Agreement is hereby confirmed

and accepted as of the date first above written.

 

CREDIT SUISSE FIRST BOSTON LLC

as Representative of the several Purchasers

 

By:   CREDIT SUISSE FIRST BOSTON LLC By:  

/s/ Kristin M. Allen

--------------------------------------------------------------------------------

Name:   Kristin M. Allen Title:   Managing Director

 

For itself and the other several

Purchasers named in Schedule A to the Purchase Agreement.



--------------------------------------------------------------------------------

ANNEX A

 

Each Broker-Dealer that receives New Securities for its own account pursuant to
the Registered Exchange Offer must acknowledge that it will deliver a prospectus
in connection with any resale of such New Securities. The Letter of Transmittal
states that by so acknowledging and by delivering a prospectus, a Broker-Dealer
will not be deemed to admit that it is an “underwriter” within the meaning of
the Act. This Prospectus, as it may be amended or supplemented from time to
time, may be used by a Broker-Dealer in connection with resales of New
Securities received in exchange for Securities where such Securities were
acquired by such Broker-Dealer as a result of market-making activities or other
trading activities. The Company has agreed that, starting on the Expiration Date
(as defined herein) and ending on the close of business 180 days after the
Expiration Date, it will make this Prospectus available to any Broker-Dealer for
use in connection with any such resale. See “Plan of Distribution”.



--------------------------------------------------------------------------------

ANNEX B

 

Each Broker-Dealer that receives New Securities for its own account in exchange
for Securities, where such Securities were acquired by such Broker-Dealer as a
result of market-making activities or other trading activities, must acknowledge
that it will deliver a prospectus in connection with any resale of such New
Securities. See “Plan of Distribution”.



--------------------------------------------------------------------------------

ANNEX C

 

PLAN OF DISTRIBUTION

 

Each Broker-Dealer that receives New Securities for its own account pursuant to
the Registered Exchange Offer must acknowledge that it will deliver a prospectus
in connection with any resale of such New Securities. This Prospectus, as it may
be amended or supplemented from time to time, may be used by a Broker-Dealer in
connection with resales of New Securities received in exchange for Securities
where such Securities were acquired as a result of market-making activities or
other trading activities. The Company has agreed that, starting on the
Expiration Date and ending on the close of business 180 days after the
Expiration Date, it will make this Prospectus, as amended or supplemented,
available to any Broker-Dealer for use in connection with any such resale.

 

The Company will not receive any proceeds from any sale of New Securities by
brokers-dealers. New Securities received by Broker-Dealers for their own account
pursuant to the Registered Exchange Offer may be sold from time to time in one
or more transactions in the over-the-counter market, in negotiated transactions,
through the writing of options on the New Securities or a combination of such
methods of resale, at market prices prevailing at the time of resale, at prices
related to such prevailing market prices or negotiated prices. Any such resale
may be made directly to purchasers or to or through brokers or dealers who may
receive compensation in the form of commissions or concessions from any such
Broker-Dealer and/or the purchasers of any such New Securities. Any
Broker-Dealer that resells New Securities that were received by it for its own
account pursuant to the Registered Exchange Offer and any broker or dealer that
participates in a distribution of such New Securities may be deemed to be an
“underwriter” within the meaning of the Act and any profit of any such resale of
New Securities and any commissions or concessions received by any such Persons
may be deemed to be underwriting compensation under the Act. The Letter of
Transmittal states that by acknowledging that it will deliver and by delivering
a prospectus, a Broker-Dealer will not be deemed to admit that it is an
“underwriter” within the meaning of the Act.

 

For a period of 180 days after the Expiration Date, the Company will promptly
send additional copies of this Prospectus and any amendment or supplement to
this Prospectus to any Broker-Dealer that requests such documents in the Letter
of Transmittal. The Company has agreed to pay all expenses incident to the
Registered Exchange Offer (including the expenses of one counsel for the holder
of the Securities) other than commissions or concessions of any brokers or
dealers and will indemnify the holders of the Securities (including any
Broker-Dealers) against certain liabilities, including liabilities under the
Act.



--------------------------------------------------------------------------------

ANNEX D

 

Rider A

 

CHECK HERE IF YOU ARE A BROKER-DEALER AND WISH TO RECEIVE 10 ADDITIONAL COPIES
OF THE PROSPECTUS AND 10 COPIES OF ANY AMENDMENTS OR SUPPLEMENTS THERETO.

 

Name:

  

_____________________________________

Address:

  

_____________________________________

    

_____________________________________

 

Rider B

 

If the undersigned is not a Broker-Dealer, the undersigned represents that it
acquired the New Securities in the ordinary course of its business, it is not
engaged in, and does not intend to engage in, a distribution of New Securities
and it has not made arrangements or understandings with any Person to
participate in a distribution of the New Securities. If the undersigned is a
Broker-Dealer that will receive New Securities for its own account in exchange
for Securities, it represents that the Securities to be exchanged for New
Securities were acquired by it as a result of market-making activities or other
trading activities and acknowledges that it will deliver a prospectus in
connection with any resale of such New Securities; however, by so acknowledging
and by delivering a prospectus, the undersigned will not be deemed to admit that
it is an “underwriter” within the meaning of the Act.



--------------------------------------------------------------------------------

ANNEX E

 

AMERICAN TOWER CORPORATION

 

INSTRUCTION TO DTC PARTICIPANTS

 

(Date of Mailing)

URGENT — IMMEDIATE ATTENTION REQUESTED

DEADLINE FOR RESPONSE: [DATE]

 

The Depositary Trust Company (“DTC”) has identified you as a DTC Participant
through which beneficial interests in the American Tower Corporation (the
“Company”) 7.125% Senior Notes due 2012 (the “Securities”) are held.

 

The Company is in the process of registering the Securities under the Securities
Act of 1933 for resale by the beneficial owners thereof. In order to have their
Securities included in the registration statement, beneficial owners must
complete and return the enclosed Notice of Registration Statement and Selling
Securityholder Questionnaire.

 

It is important that beneficial owners of the Securities receive a copy of the
enclosed materials as soon as possible as their rights to have the Securities
included in the registration statement depend upon their returning the Notice
and Questionnaire by [DEADLINE FOR RESPONSE]. Please forward a copy of the
enclosed documents to each beneficial owner that holds interest in the
Securities through you. If you require more copies of the enclosed materials or
have any questions pertaining to this matter, please contact American Tower
Corporation, 116 Huntington Avenue, 11th Floor, Boston, MA 02116, Attention:
General Counsel.

 

E-1



--------------------------------------------------------------------------------

AMERICAN TOWER CORPORATION

 

(Notice of Registration Statement and Selling

Securityholder Questionnaire

(Date)

 

Pursuant to the American Tower Corporation Registration Rights Agreement, the
Company has filed with the United States Securities and Exchange Commission (the
“Commission”) a registration statement on Form              (the “Shelf
Registration Statement”) for the registration and resale under Rule 415 of the
Securities Act of 1933, as amended (the “Securities Act”), of the Company’s
7.125% Senior Notes due 2012 (the “Securities”). A copy of the Registration
Rights Agreement is attached hereto. All capitalized terms not otherwise defined
herein shall have the meanings ascribed thereto in the Registration Rights
Agreement.

 

Each beneficial owner of Transfer Restricted Securities (as defined below) is
entitled to have the Transfer Restricted Securities beneficially owned by it
included in the Shelf Registration Statement. In order to have Transfer
Restricted Securities included in the Shelf Registration Statement, this Notice
of Registration Statement and Selling Securityholder Questionnaire (“Notice and
Questionnaire”) must be completed, executed and delivered to the Company’s
counsel of the address set forth herein for receipt ON OR BEFORE [DEADLINE FOR
RESPONSE]. Beneficial owners of Transfer Restricted Securities who do not
complete, execute and return this Notice and Questionnaire by such date (i) will
not be named as selling securityholders in the Shelf and Registration Statement
and (ii) may not use the Prospectus forming a part thereof for resales of
Transfer Securities.

 

Certain legal consequences arise from being named as a selling securityholder in
the Shelf Registration Statement and related Prospectus. Accordingly, holders
and beneficial owners of Transfer Restricted Securities are advised to consult
their own securities law counsel regarding the consequence of being name or not
being named as a selling securityholder in the Shelf Registration Statement and
related Prospectus.

 

The term “TRANSFER RESTRICTED SECURITIES” is defined in the Registration Rights
Agreement.

 

E-2



--------------------------------------------------------------------------------

ELECTION

 

The undersigned holder (the “Selling Securityholder”) of Transfer Restricted
Securities hereby elects to include in the Shelf Registration Statement the
Transfer Restricted Securities beneficially owned by it and listed below in Item
(3). The undersigned, by signing and returning this Notice and Questionnaire,
agrees to be bound with respect to such Transfer Restricted Securities by the
terms and conditions of this Notice and Questionnaire and the Registration
Rights Agreement, as if the undersigned Selling Securityholder were an original
party thereto.

 

Upon any sale of Transfer Restricted Securities pursuant to the Shelf
Registration Statement, the Selling Securityholder will be required to deliver
to the Company and Trustee the Notice of Transfer set forth as Annex F to the
Registration Rights Agreement. The Selling Securityholder hereby provides the
following information to the Company and represents and warrants that such
information is accurate and complete:

 

E-3



--------------------------------------------------------------------------------

QUESTIONNAIRE

(1)    (a)    Full Legal Name of Selling Securityho1der:      (b)    Full Legal
Name of Holder (if not the same as in (a) above) of Transfer Restricted
Securities Listed in Item (3) below:      (c)    Full Legal Name of DTC
Participant (if applicable and if not the same as (b) above) Through Which
Transfer Restricted Securities Listed in Item (3) below are Held: (2)    Address
for Notices to Selling Securityholder:      Telephone:      Fax:      Contact
Person: (3)    Beneficial Ownership of Securities:

 

Except as set forth below in this Item (3), the undersigned does not
beneficially own any Securities.

 

  (a) Principal Amount of Transfer Restricted Securities beneficially owned:
             CUSIP No(s) . of such Transfer Restricted Securities            

 

  (b) Principal Amount of Securities other than Transfer Restricted Securities
beneficially owned:              CUSIP No(s). of such other
Securities            

 

  (c) Principal Amount of Transfer Restricted Securities which the undersigned
wishes to be included in the Shelf Registration Statement:              CUSIP
No(s). of such Transfer Restricted Securities to be included in the Shelf
Registration Statement            

 

(4) Beneficial Ownership of other Securities of the Company:

 

Except as set forth below in this Item (4), the undersigned Selling
Securityholder is not the beneficial or registered owner of any other securities
of the Company, other than the Securities listed above in Item (3).

 

State any exceptions here:

 

(5) Relationships with the Company:

 

Except as set forth below, neither the Selling Securityholder nor any of its
affiliates, officers, directors or principal equity holders (5% or more) has
held any position or office or has had any other material relationship with the
Company (or its predecessors or affiliates) during the past three years.

 

E-4



--------------------------------------------------------------------------------

(6) Nature of the Selling Securityholder:

 

  (a) Is the selling Securityholder a reporting company under the Securities
Exchange Act, a majority owned subsidiary of a reporting company under the
Securities Exchange Act or a registered investment company under the Investment
Company Act? If so, please state which one.

 

If the entity is a majority owned subsidiary of a reporting company, identify
the majority stockholder that is a reporting company.

 

If the entity is not any of the above, identify the natural person or persons
having voting and investment control over the Company’s securities that the
entity owns.

 

  (b) Is the Selling Securityholder a registered broker-dealer? Yes
              No             

 

State whether the Selling Securityholder received the Registrable Securities as
compensation for underwriting activities and, if so, provide a brief description
of the transaction(s) involved.

 

State whether the Selling Securityholder is an affiliate of a broker-dealer and
if so, list the name(s) of the broker-dealer affiliate(s).

 

Yes               No             

 

If the answer is “Yes,” you must answer the following:

 

If the Selling Securityholder is an affiliate of a registered broker-dealer, the
Selling Securityholder purchased, the Registrable Securities (i) in the ordinary
course of business and (ii) at the time of the purchase of the Registrable
Securities, had no agreements or understandings, directly or indirectly, with
any person to distribute the Registrable Securities.

 

Yes               No             

 

E-5



--------------------------------------------------------------------------------

If the answer is “No”, state any exceptions here:

 

If the answer is “No,” this may affect your ability to be included in the
registration statement.

 

(7) Plan of Distribution:

 

State any exceptions here:

 

Except as set forth below, the undersigned Selling Securityholder intends to
distribute the Transfer Restricted Securities listed above in Item (3) only as
follows (if at all): Such Transfer Restricted Securities may be sold from time
to time directly by the undersigned Selling Securityholder or, alternatively,
through underwriters, broker-dealers or agents. Such Transfer Restricted
Securities may be sold in one or more transactions at fixed prices, at
prevailing market prices at the time of sale, at varying prices determined at
the time of sale, or at negotiated prices. Such sales may be effected in
transactions (which may involve crosses or block transactions) (i) on any
national securities exchange or quotation service on which the Registered
Securities may be listed or quoted at the time of sale, (ii) in the
over-the-counter market, (iii) in transactions otherwise than on such exchanges
or services or in the over-the-counter market, or (iv) through the writing of
options. In connection with sales of the Transfer Restricted Securities or
otherwise, the Selling Securityholder may enter into hedging transactions with
broker-dealers, which may in turn engage in short sales of the Transfer
Restricted Securities in the course of hedging the positions they assume. The
Selling Securityholder may also sell Transfer Restricted Securities short and
deliver Transfer Restricted Securities to close out such short positions, or
loan or pledge Transfer Restricted Securities to broker-dealers that in turn may
sell such securities

 

State any exceptions here:

 

By signing below, the Selling Securityholder acknowledges that it understands
its obligation to comply, and agrees that it will comply, with the provisions of
the Exchange Act and the rules and regulations thereunder, particularly
Regulation M.

 

In the event that the Selling Securityholder transfers all or any portion of the
Transfer Restricted Securities listed in Item (3) above after the date on which
such information is provided to the Company, the Selling Securityholder agrees
to notify the transferee(s) at the time of the transfer of its rights and
obligations under this Notice and Questionnaire and the Exchange and
Registration Rights Agreement.

 

By signing below, the Selling Securityholder consents to the disclosure of the
information contained herein in its answers to Items (1) through (6) above and
the inclusion of such information in the Shelf Registration Statement and
related Prospectus. The Selling Securityholder understands that such information
will be relied upon by the Company in connection with the preparation of the
Shelf Registration Statement and related Prospectus. In accordance with the
Selling Securityholder’s obligation under Section 3(e) of the Exchange and

 

E-6



--------------------------------------------------------------------------------

Registration Rights Agreement to provide such information as may be required by
law for inclusion in the Shelf Registration Statement, the Selling
Securityholder agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein which may occur subsequent to the
date hereof at any time while the Shelf Registration Statement remains in
effect. All notices hereunder and pursuant to the Registration Rights Agreement
shall be made in writing, by hand-delivery, or air courier guaranteeing
overnight delivery as follows:

 

(i) To the Company:

 

American Tower Corporation

116 Huntington Avenue

Boston, Massachusetts 02116

Attention: Vice President of Finance, Investor Relations

 

(ii) With a copy to:

 

Matthew Gardella, Esq.

Palmer & Dodge LLP

111 Huntington Avenue

Boston, MA 02199

 

Once this Notice and Questionnaire is executed by the Selling Securityholder and
received by the Company’s counsel, the terms of this Notice and Questionnaire,
and the representations and warranties contained herein, shall be binding on,
shall inure to the benefit of and shall be enforceable by the respective
successors, heirs, personal representatives, and assigns of the Company and the
Selling Securityholder (with respect to the Transfer Restricted Securities
beneficially owned by such Selling Securityholder and listed in Item (3) above.
This Agreement shall be governed in all respects by the laws of the State of New
York.

 

E-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Dated:

 

Selling Securityholder

(Print/type full legal name of beneficial owner of Transfer Restricted
Securities)

 

By:

Name:

Title:

 

PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE FOR RECEIPT ON
OR BEFORE [DEADLINE FOR RESPONSE] TO THE COMPANY’S COUNSEL AT:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

E-8



--------------------------------------------------------------------------------

ANNEX F

 

Notice of Transfer Pursuant to Registration Statement

 

America Tower Corporation

The Bank of New York

Trustee Services

5 Penn Plaza, 13th Floor

New York, NY 10001

 

Attention: Trust Officer

 

Re: 7.125% Senior Notes due 2012

 

Dear Sirs:

 

Please be advised that                              has transferred
$                             aggregate principal amount of the above–referenced
Notes pursuant to an effective Registration Statement on Form [    ] (File No.
333-             ) filed by the Company.

 

We hereby certify that the prospectus delivery requirements, if any, of the
Securities Act of 1933, as amended, have been satisfied and that the above-named
beneficial owner of the Notes is named as a “Selling Holder” in the Prospectus
dated [DATE] or in supplements thereto, and that the aggregate principal amount
of the Notes transferred are the Notes listed in such Prospectus opposite such
owner’s name.

 

Dated:

 

Very truly yours,

 

--------------------------------------------------------------------------------

(Name) By: (Authorized Signature)